

(Multicurrency — Cross Border)


ISDA Ò
International Swap Dealers Association, Inc.


MASTER AGREEMENT
dated as of October 16, 2007
 
BP CORPORATION NORTH AMERICA INC.
and
RANCHER ENERGY CORP.
(Party A)
 
(Party B)

 
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:


1.     Interpretation


(a)     Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.


(b)     Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.


(c)     Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.


2.     Obligations


(a)     General Conditions.


(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.


(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
 
Copyright Ó 1992 by International Swap Dealers Association, Inc.
 

--------------------------------------------------------------------------------


 
(b)     Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.


(c)  Netting. If on any date amounts would otherwise be payable:


(i) in the same currency; and


(ii) in respect of the same Transaction,


by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.


(d)     Deduction or Withholding for Tax.


(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:


(1) promptly notify the other party (“Y”) of such requirement;


(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;


(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and


(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—


(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i),4(a)(iii) or 4(d); or


(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
2

--------------------------------------------------------------------------------


 
(ii) Liability. If:


(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
 
(2) X does not so deduct or withhold; and
 
(3) a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of an payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.


3.     Representations


Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—


(a)     Basic Representations.


(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;


(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;


(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and


(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


3

--------------------------------------------------------------------------------




(b)     Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.


(c)     Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.


(d)     Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.


(e)     Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.


(f)      Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.


4.     Agreements


Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


(a)     Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:


(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;


(ii) any other documents specified in the Schedule or any Confirmation; and


(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,in each
case by the date specified in the Schedule or such Confirmation or, if none is
specified, as soon as reasonably practicable.


(b)     Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.


(c)     Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.


(d)     Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.


4

--------------------------------------------------------------------------------


 
(e)     Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.


5.     Events of Default and Termination Events


(a)     Events of Default. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes an event of
default (an “Event of Default”) with respect to such party:


(i)     Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;


(ii)     Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;


(iii)     Credit Support Default.


(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;


(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or


(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;


(iv )     Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;


(v)     Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);


5

--------------------------------------------------------------------------------


 
(vi)     Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted in such Specified Indebtedness
becoming, or becoming capable at such time of being declared, due and payable
under such agreements or instruments, before it would otherwise have been due
and payable or (2) a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
on the due date thereof in an aggregate amount of not less than the applicable
Threshold Amount under such agreements or instruments (after giving effect to
any applicable notice requirement or grace period);


(vii)     Bankruptcy. The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party:


(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or


(viii)     Merger Without Assumption. The party or any Credit Support Provider
of such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:


(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or (2) the benefits of any Credit Support
Document fail to extend (without the consent of the other party) to the
performance by such resulting, surviving or transferee entity of its obligations
under this Agreement.


(b)     Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:
 
6

--------------------------------------------------------------------------------


 
(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):


(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;


(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));


(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);


(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or


(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c)     Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
 
7

--------------------------------------------------------------------------------




6. Early Termination


(a)     Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).


(b)      Right to Terminate Following Termination Event.


(i)  Notice. If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.


(ii)  Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.


(iv) Right to Terminate. If:


(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or


(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,


either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.


8

--------------------------------------------------------------------------------


 
(c)     Effect of Designation.


(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.


(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).


(d)     Calculations.


(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.


(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


(e)     Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.


(i)      Events of Default. If the Early Termination Date results from an Event
of Default:


(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
 
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.


9

--------------------------------------------------------------------------------


 
(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.


(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.


    (ii) Termination Events. If the Early Termination Date results from a
Termination Event:


(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Part will be deemed
to be references to the Affected Party and the party which is not the Affected
Party, respectively, and, if Loss applies and fewer than all the Transactions
are being terminated, Loss shall be calculated in respect of all Terminated
Transactions.


(2) Two Affected Parties. If there are two Affected Parties:


(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).


If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).


(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.


7.      Transfer


Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:
 
10

--------------------------------------------------------------------------------




(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).


Any purported transfer that is not in compliance with this Section will be void.


8. Contractual Currency


(a)      Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.


(b)      Judgments. To the extent permitted by applicable law, if any judgment
or order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.


(c)      Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.


(d)     Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.


9. Miscellaneous


(a)     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
11

--------------------------------------------------------------------------------




(b)      Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.


(c)     Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.


(d)      Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.


(e)     Counterparts and Confirmations.


(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.


(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall he entered into as soon as practicable and may
he executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


(f)     No Waiver of Rights. A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.


(g)     Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


10.      Offices; Multibranch Parties


(a)     If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.


(b)     Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.


(c)     If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.


11.     Expenses


A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.
 
12

--------------------------------------------------------------------------------


 
12 Notices


(a)      Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—


(i) if in writing and delivered in person or by courier, on the date it is
delivered;


(ii) if sent by telex, on the date the recipient’s answerback is received;


(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);


(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


(v) if sent by electronic messaging system, on the date that electronic message
is received,


unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.


(b)     Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.


13.     Governing Law and Jurisdiction


(a)      Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.


(b)     Jurisdiction. With respect to any suit, action or proceedings relating
to this Agreement (“Proceedings”), each party irrevocably:


(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in a inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.


(c)      Service of Process. Each party irrevocably appoints the Process Agent
(if any) specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.
 
13

--------------------------------------------------------------------------------


 
(d)     Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.


14.     Definitions


As used in this Agreement:


“Additional Termination Event” has the meaning specified in Section 5(b).


“Affected Party” has the meaning specified in Section 5(b).


“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.


“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.


“Applicable Rate” means:


(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;


(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;


(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and


(d) in all other cases, the Termination Rate.


“Burdened Party” has the meaning specified in Section 5(b).


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.


“Consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.


“Credit Event Upon Merger” has the meaning specified in Section 5(b).


“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.


“Credit Support Provider” has the meaning specified in the Schedule.


“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


“Defaulting Party” has the meaning specified in Section 6(a).
     
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
14

--------------------------------------------------------------------------------


 
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


“Illegality” has the meaning specified in Section 5(b).


“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


“Law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.


“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.


“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.


15

--------------------------------------------------------------------------------


 
“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


“Non-defaulting Party” has the meaning specified in Section 6(a).


“Office” means a branch or office of a party, which may be such party’s head or
home office.


“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.


“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:


(a)  the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and


(b)  such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.


“Specified Entity” has the meanings specified in the Schedule.


“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.


16

--------------------------------------------------------------------------------


 
“Stamp Tax” means any stamp, registration, documentation or similar tax.


“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


“Tax Event” has the meaning specified in Section 5(b).


“Tax Event Upon Merger” has the meaning specified in Section 5(b).


“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).


“Termination Currency” has the meaning specified in the Schedule.


“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.


“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate. Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed. The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.





 BP CORPORATION NORTH AMERICA INC.      RANCHER ENERGY CORP.   (Name of Party)  
   (Name of Party)         /s/ Steve Provenzano     /s/ John Works

--------------------------------------------------------------------------------

Name: Steve Provenzano    

--------------------------------------------------------------------------------

Name: John Works
Title: Vice-President-Financial Products Origination
Date: 10/15/07
    Title: President and Chief Executive Officer
Date: October 16, 2007


18

--------------------------------------------------------------------------------



(Multicurrency—Cross Border)
ISDA 1992 Master Agreement 


SCHEDULE
to the
Master Agreement


dated as of October 16, 2007


between


BP Corporation North America Inc.
 
Rancher Energy Corp.
a corporation organized and existing
and
a corporation organized and existing
under the laws of the State of Indiana
 
under the laws of the State of Nevada
     
("Party A")
 
("Party B")



Part 1. Termination Provisions.

(a) "Specified Entity" means in relation to Party A for the purpose of:

 
Section 5(a)(v):
Not Applicable
 
Section 5(a)(vi):
Not Applicable
 
Section 5(a)(vii):
Not Applicable
 
Section 5(b)(iv):
Not Applicable
       
and in relation to Party B for the purpose of:
 
Section 5(a)(v):
Not Applicable
 
Section 5(a)(vi):
Not Applicable
 
Section 5(a)(vii):
Not Applicable
 
Section 5(b)(iv):
Not Applicable

 
(b) "Specified Transaction" will have the meaning specified in Section 14 of
this Agreement.


(c)
The "Cross Default" provisions of Section 5(a)(vi) will apply to Party A and to
Party B as amended such that the phrase “or becoming capable at such time of
being declared” is deleted from the seventh line of Section 5(a)(vi) and,
provided further that, such provisions will apply in respect of Party B only
under:




 
1.
that certain Term Credit Agreement dated October 16, 2007, among Rancher Energy
Corp., as Borrower, and GasRock Capital, LLC, as Lender ("Credit Agreement");

 

 
2.
that certain Mortgage, Security Agreement, Financing Statement and Assignment of
Production and Revenues dated October 16, 2007, executed by Rancher Energy Corp,
as Mortgagor and Debtor, in favor of GasRock Capital, LLC, as Mortgagee, for the
benefit of: GasRock Capital, LLC, as Lender, and BP Corporation North America,
Inc., as Swap Counterparty (“Mortgage Agreement”);

 

 
3.
that certain Security Agreement dated October 16, 2007, by Rancher Energy Corp.,
as Debtor, in favor of GasRock Capital, LLC, for the benefit of: GasRock
Capital, LLC, as Lender, and BP Corporation North America, Inc., as Swap
Counterparty (“Security Agreement”);

 

 
4.
that certain Restricted Account and Securities Account Control Agreement dated
October 16, 2007, by and among Rancher Energy Corp., Wells Fargo Bank, National
Association, as depositary bank, and GasRock Capital, LLC, as Secured Party
(“RASACA”);

 

 
5.
those certain Letters in Lieu of Transfer Orders relating to Overriding Royalty
Interest Conveyance, prepared and delivered by GasRock Capital LLC, as agent,
under the Mortgage and in connection with the Credit Agreement (“Letters in
Lieu-ORIC”);

 
19

--------------------------------------------------------------------------------



 
6.
those certain Letters in Lieu of Transfer Orders - Mortgage, prepared and
delivered by GasRock Capital LLC, as agent, under the Mortgage and in connection
with the Credit Agreement (“Letters in Lieu-Mortgage”);

 

 
7.
that certain Guaranty dated October 16, 2007, executed by Rancher Energy
Wyoming, LLC, a Wyoming limited liability company, as Guarantor, for the benefit
of GasRock Capital LLC, as Lender (“Guaranty”);

 

 
8.
that certain Conveyance of Overriding Royalty Interest dated October 16, 2007,
by Rancher Energy Corp., as Grantor, in favor of GasRock Capital, LLC, as
Grantee (“Conveyance”);




 
9.
that certain Intercreditor Agreement dated October 16, 2007, among BP
Corporation North America, Inc., as Swap Counterparty, Rancher Energy Corp., as
Borrower, and GasRock Capital, LLC, as Lender and Agent. ("Intercreditor
Agreement"); and



10. any amendments, ratifications or modifications to (1) through (9) thereto.
Credit Agreement, Mortgage Agreement, Security Agreement, RASACA, Letters in
Lieu-ORIC, Letters in Lieu-Mortgage, Guaranty, Conveyance, and the Intercreditor
Agreement shall hereinafter be referred to as the "Security Documents."



 
(i)
“Specified Indebtedness” has the meaning specified in Section 14 except that for
Party A it excluds an obligation for borrowed money where the creditor’s
recourse on the obligation is limited to assets for which the money was borrowed
and for Party B it is limited to the Security Documents; and




 
(ii)
“Threshold Amount” means with respect to Party A: 3% of the Shareholders’ Equity
of Party A and with respect to Party B, $250,000 USD; and



For the purposes of the definition of Threshold Amount, “Shareholders’ Equity”
means, at any time, the amount represented in the most recent quarterly
consolidated balance sheet.




(d) The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will apply to
Party A and will apply to Party B.


(e) The "Automatic Early Termination" provision of Section 6(a) will not apply
to Party A and will not apply to Party B.


(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement and subject to the provisions of Part 5 of this Schedule:



 
(i)
Market Quotation will apply.




 
(ii)
The Second Method will apply.

 
(g) "Termination Currency" means United States Dollars.


20

--------------------------------------------------------------------------------


 
(h) "Additional Termination Event" will apply.


It shall constitute an Additional Termination Event, for which Party B shall be
the sole Affected Party, if at any time (A) any action is taken under the
Mortgage Agreement or the Security Agreement to realize upon any collateral
provided to secure Party B’s obligations to Party A under this Agreement, or (B)
the obligations of Party B to Party A under this Agreement are not secured under
the same terms as provided in the Mortgage Agreement, the Security Agreement and
the Intercreditor Agreement, including, without limitation, any material
reduction of the value of the collateral, security or credit support available
thereunder to Party A (other than by the express written agreement of Party A);
provided, however it will not be considered an Additional Termination Event if,
promptly after the occurrence of (A) or (B), within two Local Business Days of
any request by Party A, Party B: (I) delivers pari passu first lien replacement
security having a value and terms and conditions acceptable to Party A in its
sole discretion; (II) offers to enter into an agreement in the form of a 1994
ISDA Credit Support Annex (New York law) with Party A to secure its obligations
under this Agreement on terms acceptable to Party A in its sole discretion; or
(III) offers other substitute collateral reasonably acceptable to Party A in its
sole discretion.


Part 2. Tax Representations.


(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:


It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.


(b) Payee Representations. 



 
(1)
For the purpose of Section 3(f) of this Agreement, Party A represents that (i)
it is a corporation organized and existing under the laws of the State of
Indiana, (ii) it is a U.S. person within the meaning of Section 7701 of the
Internal Revenue Code, and (iii) its U.S. taxpayer identification number is
36-1812780.




 
(2)
For the purpose of Section 3(f) of this Agreement, Party B represents that (i)
it is a corporation organized and existing under the laws of the State of
Nevada, (ii) it is a U.S. person within the meaning of Section 7701 of the
Internal Revenue Code, and (iii) its U.S. taxpayer identification number is
98-0422451.

 
Part 3. Agreement to Deliver Documents.


For the purpose of Sections 4(a)(i), (ii) and (iii) of this Agreement, each
party agrees to deliver the following documents, as applicable:


(a) Tax forms, documents or certificates to be delivered: None, other than those
required in Section 4(a)(iii).


21

--------------------------------------------------------------------------------


 
(b) Other documents to be delivered:




Party Required to
Deliver Document
Form/Document/
Certificate
Date by Which
to be Delivered
Covered by Section
3(d) Representation
Party A and Party B
A certified copy of the resolution of the Board of Directors of Party A or Party
B, as the case may be, or of its relevant committee, authorizing such party to
enter into this Agreement and each Transaction, and an incumbency certificate.
Upon the execution of this Agreement.
Yes
Party A and
Party B
A copy of the Form 10-K or the annual report for such party, or the Credit
Support Provider of Party B, (if relevant) containing audited financial
statements for the most recently ended financial year.
Upon written request, unless publicly available through EDGAR or some other
source.
Yes
Party B
Reserve Reports, and Weekly Field Activity and Production Reports as defined in
Section 7.1(e) and Section 7.1(k), respectively, in the Credit Agreement.
Upon the execution of this Agreement, and thereafter as soon as practicable
after the receipt of each such report by Party B
No
Party B
Copies of all determinations and/or re-determinations of the value of the
Collateral as defined in and provided for in the Credit Agreement.
As soon as practicable after the receipt of the determinations and/or
redeterminations by Party B.
No
Party B
Executed Copies of all Security Documents as defined herein.
Upon request, as soon as reasonably practicable.
No
Party B
Those reports and notices required of Party B in Section 7.1(c)(i), (ii) and
(iv) of the Credit Agreement.
Upon request, as soon as practicable.
No



Part 4. Miscellaneous.


(a)    Address for Notices. For the purpose of Section 12(a) of this Agreement:


Address for Confirmations to Party A:


22

--------------------------------------------------------------------------------


Address:     BP Corporation North America Inc.
 501 WestLake Park Blvd.
 Houston, Texas 77079


Attention:   Confirmation Department


Facsimile No.: 281-366-4934
Telephone No.: 281-366-0879


Address for other notices or communications to Party A (other than
Confirmations):


Address:     BP Corporation North America Inc.
 501 WestLake Park Blvd.
 Houston, Texas 77079


Attention:   Contract Services
 Attn: BPCNA Contracts Dept
 Gas & Power - North America


Facsimile No.: 281-366-0203
Telephone No.: 281-366-7970




Address for Invoices to Party A:


Address:     BP Corporation North America Inc.
 501 WestLake Park Blvd.
 Houston, Texas 77079


Attention:   Risk Accounting
 Gas & Power - North America


Facsimile No.: 281-366-5935
Telephone No.: 281-366-4919


Wire Payment Instructions: 
 
 BP Corporation North America Inc.
 For the Account of: BP Energy Company
 JP Morgan Chase Bank, NY
 ABA: 021-000021
 Acct No.: 910-2-548097
 New York, NY 10081-6000


Address for Confirmations to Party B


Address      Rancher Energy Corp
 999 18th Street
 Suite 3400
 Denver, Colorado 80202
Attn:    Richard Kurtenbach
 Chief Accounting Officer


Facsimile No. 720 904-5698
Phone No.  303 928-7757


23

--------------------------------------------------------------------------------


 
Address for notices or communications to Party B (other than Confirmations):


Address      Rancher Energy Corp
 999 18th Street
 Suite 3400
 Denver, Colorado 80202
Attn:    Andrew Casazza


Facsimile No. 720 904-5698
Phone No.  303 629-1155




Address for Invoices to Party B:


Address      Rancher Energy Corp
 999 18th Street
 Suite 3400
 Denver, Colorado 80202
Attn:    Andrew Casazza


Facsimile No. 720 904-5698
Phone No.  303 629-1155




Wire Payment Instructions for Party B:


Party B: Rancher Energy Corp.
Bank Name: Wells Fargo Energy Group
ABA:
Acct No.:
1700 Lincoln Street, Denver, Colorado 80203
 
(b)    Process Agent. With respect to Party A: Not Applicable.
With respect to Party B: Not Applicable.


(c)        Offices. The provisions of Section 10(a) will apply to this
Agreement.


(d)        Multibranch Party. For purposes of Section 10(c) of this Agreement:


Party A is not a Multibranch Party.
Party B is not a Multibranch Party.


(e)
Calculation Agent. The Calculation Agent is Party A unless an Event of Default
in respect of Party A has occurred and is then continuing in which case the
Calculation Agent shall be Party B or a recognized dealer designated in good
faith by Party B to be the Calculation Agent. The Calculation Agent and any
party making any calculation under Section 6 shall, upon request, make available
to the other party such information used by it to make any calculation or
determination under this Agreement as may be reasonably necessary in order to
enable the other party to independently confirm the accuracy of such calculation
or determination. Section 4.5 of the ISDA Commodity Definitions is amended by
deleting all of the second sentence following the words “good faith.”



(f)     Credit Support Document. 


24

--------------------------------------------------------------------------------



 

 
With respect to Party A: Not Applicable.

With respect to Party B, the Mortgage Agreement, the Security Agreement, the
Intercreditor Agreement, the RASACA, the Letters in Lieu-Mortgage, and the
Notice of Assignment of Proceeds.


(g)    Credit Support Provider. 


Credit Support Provider means in relation to Party A: Not Applicable
Credit Support Provider means in relation to Party B: Not Applicable


(h)
GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED, INTERPRETED, AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD OR
REFERENCE TO THE CHOICE OF LAW DOCTRINE OF ANY JURISDICTION.



(i)
Jurisdiction. Section 13(b) of the Agreement is hereby amended by (i) deleting
the word “non-exclusive” appearing in paragraph (i) thereof and substituting
therefor the word “exclusive” and (ii) deleting the last sentence of Section
13(b) and substituting therefor the following sentence:



“Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction if (A) the courts of the State of New York or the United
States District Court located in the Borough of Manhattan in New York City lacks
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate (including, without limitation, any suit, action or proceeding
described in Section 5(a)(vii)(4) of this Agreement), and, in order to exercise
or protect its rights, interests or remedies under this Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.


(j)
Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
not apply to all Transactions.



(k)   "Affiliate" will have the meaning specified in Section 14 of this
Agreement.


(l) 
“Illegality”. Subparagraph (i) of Section 5(b) of this Agreement shall be
deleted in its entirety and the following shall be substituted in lieu thereof:



(i) Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):―


25

--------------------------------------------------------------------------------


 
(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or


(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document.


Part 5. Other Provisions.


(a)
LIMITATION OF LIABILITY. NOTWITHSTANDING THE DEFINITION OF “LOSS,” NO PARTY
SHALL BE REQUIRED TO PAY OR BE LIABLE FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL,
SPECIAL, INCIDENTAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT
NOTHING IN THIS PROVISION SHALL AFFECT THE ENFORCEABILITY OF SECTION 6(e) OF
THIS AGREEMENT OR THE OBLIGATION TO PAY ANY AMOUNT REQUIRED PURSUANT TO SECTION
6(e) OF THIS AGREEMENT; PROVIDED, FURTHER, THIS PART 5(a) SHALL SURVIVE THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT. IF AND TO THE EXTENT ANY PAYMENT
REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE
LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH DAMAGES ARE
DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS INTENDED TO BE A
REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.



(b)
Consent to Telephone Recording; Confirmation of a Transaction.




 
(i)
Transactions Entered Into Orally. Should the parties come to an understanding
regarding a particular Transaction, the Transaction will be formed and
effectuated between the parties by an oral offer and oral acceptance. The
parties shall be legally bound by each Transaction from the time they agree to
its terms and acknowledge that each party will rely thereon in doing business
related to the Transaction. Any Transaction formed and effectuated pursuant to
the foregoing shall be considered a “writing” or “in writing” and to have been
“signed” by each party.




 
(ii)
Taping of Transactions. Each party hereby agrees that the other party or its
agents may electronically record all telephone conversations between officers or
employees of the consenting party and the officers or employees of the other
party who quote on, agree to, or otherwise discuss terms of Transactions or
potential Transactions on behalf of the party. Each party may, at each party’s
respective expense, maintain equipment necessary to record Transactions on
audiotapes and/or digital recording media (“Transaction Tapes”) and retain
Transaction Tapes and the electronic evidence of Transactions on such
Transaction Tapes in such manner and for so long as each party deems necessary
in its sole respective discretion, but is not obligated to do so; provided that
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY MALFUNCTION OF SUCH
EQUIPMENT OR THE OPERATION THEREOF IN RESPECT OF ANY TRANSACTION WITHOUT REGARD
TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING, WITHOUT LIMITATION, THE SOLE,
JOINT, CONCURRENT, CONTRIBUTORY, AND/OR COMPARATIVE NEGLIGENCE (WHETHER GROSS OR
SIMPLE, OR ACTIVE OR PASSIVE), STRICT LIABILITY, OR OTHER FAULT OF ANY PARTY. No
Transaction shall be invalidated should a Transaction Tape be erased for any
reason or a malfunction occur in equipment utilized for recording Transactions
or retaining Transaction Tapes or the operation thereof.



26

--------------------------------------------------------------------------------



 
(iii)
Waiver of Statute of Frauds. THE PARTIES HEREBY WAIVE ALL PROVISIONS OF ANY
APPLICABLE STATUTE OF FRAUDS WITH RESPECT TO ANY TRANSACTIONS SUBJECT TO THIS
AGREEMENT; PROVIDED, HOWEVER, AMENDMENTS TO THE TERMS AND PROVISIONS OF THIS
AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTIES. The parties agree not to
contest or assert a defense to the validity or enforceability of Transactions
entered into orally under laws relating to whether certain agreements are to be
in writing or signed by the party to be thereby bound.



(iv)   Confirmation of a Transaction.



 
(1)
With respect to each Transaction entered into pursuant to this Agreement, Party
A will promptly send a Confirmation to Party B by any reasonable means,
including, without limitation, by facsimile, hand delivery, courier, or
certified United States mail (return receipt requested). Failure by Party A to
send, or Party B to return, a Confirmation shall not invalidate any Transaction.
Party A adopts its confirming letterhead, or the like, as its signature on any
Confirmation as its identification and authentication.




 
(2)
If Party A's Confirmation is materially different from Party B's understanding
of the terms of a Transaction, Party B shall notify Party A of any such material
differences in writing by the Confirm Deadline. "Confirm Deadline" shall mean
5:00 p.m. in Party B's time zone on the fifth New York Business Day following
the New York Business Day a Confirmation is received by Party B; provided, if
the Confirmation is received after 5:00 p.m. in Party B's time zone, it shall be
deemed received at the opening of the next New York Business Day. “New York
Business Day” shall mean any day except for a Saturday, Sunday or a day on which
the Federal Reserve Bank of New York is closed.



27

--------------------------------------------------------------------------------



 
(3)
The failure of Party B to so notify Party A of any such material differences in
writing by the Confirm Deadline constitutes Party B's acceptance of the
description of the terms of the Transaction in Party A's Confirmation. If Party
B has timely objected in writing to the terms of Party A’s Confirmation, such
Transaction remains valid and the parties remain legally bound thereby; however,
both parties shall in good faith attempt to resolve such differences. Once such
material differences are resolved, Party A may transmit a written Confirmation
to Party B, and such written Confirmation shall be accepted (or disputed)
pursuant to the provisions of Part 5(b)(iv). The provisions of Part 5(b)(iv) may
be repeated as many times as necessary to produce a written Confirmation that is
accepted or deemed accepted by the receiving party.




 
(4)
Notwithstanding the provisions of Section 12(a)(iii) of the Agreement, a written
Confirmation and any other writing related to or in response to a written
Confirmation shall be deemed delivered to the receiving party (i) when actually
received by the receiving party or (ii) with respect to a written Confirmation
and other writing delivered by facsimile, when the sending party’s facsimile
machine indicates by an electronic or written facsimile log that the receiving
party’s facsimile machine received such written Confirmation.




 
(5)
Party A shall not be required to maintain or retain a paper-based version of the
written Confirmation delivered to Party B. In addition to a paper-based version
of the written Confirmation delivered to Party B, the following shall constitute
a “written Confirmation” for all purposes of this Agreement: (i) an electronic
image of a paper-based version of the written Confirmation, and (ii) data in
Party A’s computer system.




 
(6)
In the absence of a written Confirmation that the parties have signed or deemed
to have accepted, any evidence may be used to establish the terms of a
Transaction, including, without limitation, a Transaction Tape, oral testimony,
data in a computer system, trade tickets, and/or notes. If a written
Confirmation exists which the parties have executed or deemed to have accepted,
in the event of conflict between the terms of the written Confirmation and any
other evidence of the terms of a Transaction (including, without limitation, a
Transaction Tape, oral testimony, data in a computer system, trade tickets,
and/or notes), the terms of the written Confirmation shall control to the extent
of any such conflict.




 
(v)
Confirmations Do Not Amend Certain Terms. Confirmations shall not amend the
terms of this Agreement unless a Confirmation is in writing and signed by both
parties.



(c)
Applicable Rate. The definition of "Applicable Rate" set forth in Section 14 is
hereby amended by adding to the end of Section (b) of the definition after the
word "Rate" the following provision: "; provided, however, that if the payee is
a Defaulting Party for purposes of Section 6(e), then the rate shall be the
Non-default Rate."



28

--------------------------------------------------------------------------------


(d)
Limitation of Rate. Notwithstanding any provision to the contrary contained in
this Agreement, in no event shall the Default Rate, Non-default Rate, or
Termination Rate exceed the maximum non-usurious interest rate, if any, that at
any time or from time to time may be contracted for, taken, reserved, charged,
or received on the subject indebtedness under the law applicable to such party.



(e)
Set-off. Without affecting or prejudicing the provisions of this Agreement
requiring the calculation and payment of certain net payment amounts on
Scheduled Payment Dates, all payments will be made without Set-off or
counterclaim; provided, however, that upon the designation or deemed designation
of an Early Termination Date, in addition to and not in limitation of any other
right or remedy (including any right to Set-off, counterclaim, or otherwise
withhold payment) under applicable law or this Agreement, the Non-defaulting
Party or the non-Affected Party (in either case, “X”) may, at its option and in
its discretion, Set-off, against any amounts owed to the Defaulting Party or
Affected Party (in either case, “Y”) in Dollars or any other currency by X or
any Affiliate of X under this Agreement or otherwise, any amounts owed in
Dollars or any other currency by Y to X or any Affiliate of X under this
Agreement or otherwise. The obligations of Y and X under this Agreement in
respect of such amounts shall be deemed satisfied and discharged to the extent
of any such Set-off. For this purpose, the amounts subject to the Set-off may be
converted at the applicable prevailing exchange rate into the Termination
Currency by X. If the amount of an obligation has not been ascertained, X may,
in good faith, estimate that obligation and Set-off in respect of the estimate,
subject to X or Y, as the case may be, accounting to the other party when the
obligation is ascertained. X will give Y notice of any Set-off effected under
this section provided that failure to give such notice shall not affect the
validity of the Set-off. Nothing in this paragraph shall be deemed to create a
charge or other security interest. The rights provided by this paragraph are in
addition to and not in limitation of any other right or remedy (including any
right to Set-off, counterclaim, or otherwise withhold payment) to which a party
may be entitled (whether by operation of law, contract or otherwise).



(f)
Definitions and Inconsistency. This Agreement, each Confirmation, and each
Transaction are subject to the 2006 ISDA Definitions (the "Swap Definitions"),
the 2005 ISDA Commodity Definitions, (the "Commodity Definitions") each as
published by the International Swaps and Derivatives Association, Inc.
(collectively the "ISDA Definitions"). The ISDA Definitions are incorporated by
reference herein, and made part of, this Agreement and each Confirmation as if
set forth in full in this Agreement and such Confirmations. Unless otherwise
specified in a Confirmation, any capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to them in the Swap
Definitions, and the Commodity Definitions (except that references to "Swap
Transactions" in the definitions will be deemed to be references to
"Transactions"). In the event of any inconsistency between the provisions of the
Swap Definitions and the Commodity Definitions, the Commodity Definitions will
prevail. In the event of any inconsistency between the provisions of this
Agreement and the ISDA Definitions, this Agreement will prevail. In the event of
any inconsistency between the provisions of the Credit Support Documents, if
any, and the ISDA Definitions, the Credit Support Documents will prevail.
Subject to Section 1(b) of this Agreement, in the event of any inconsistency
between the provisions of any Confirmation and this Agreement or the ISDA
Definitions, the Confirmation will prevail for the purpose of the relevant
Transaction; provided however, a Confirmation may not amend or conflict with any
provisions of this Agreement regarding Events of Default, or Termination Events.



29

--------------------------------------------------------------------------------


 
(g)    Change of Account. Section 2(b) is hereby amended by adding the following
at the end thereof:


"and provided that, unless the other party consents (which consent shall not be
unreasonably withheld, conditioned, or delayed), such new account shall be in
the same tax jurisdiction as the original account."


(h)
Deduction or Withholding for Tax. Section 2(d)(i)(4) of this Agreement is
amended by the addition of a new sub-paragraph (C) as follows:



“(C) Y refusing to supply any form or document under 4(a)(iii) on grounds of
material prejudice to its legal or commercial position.”


Section 5(b)(ii) will be amended by the addition of “or (C)“ after the words “or
(B)” at the end of the last line.


(i)
Agreements - Notices. Section 4(d) of this Agreement is hereby deleted in its
entirety and replaced by the following:



"(d) Notice. It will give notice of any failure of a representation made by it
under Section 3(f) to be accurate and true promptly upon learning of such
failure.


(j)
Termination Payments by Non-Defaulting Party. Notwithstanding the provisions of
Sections 6(e) and 6(d) of the Agreement, if there is a Defaulting Party, the
obligations of the Non-defaulting Party to pay to the Defaulting Party any
amount under Section 6(e) shall not arise until, and shall be subject to the
conditions precedent that, the Non-defaulting Party shall have received
confirmation satisfactory to it in its sole discretion that (A) all Transactions
are terminated in accordance with Section 6(c), and (B) all obligations
(contingent or absolute, matured or unmatured) of the Defaulting Party to make
any payment to the Non-defaulting Party or any Affiliate of the Non-defaulting
Party shall have been fully and finally performed, and (C) if the Defaulting
Party is subject to the jurisdiction of a bankruptcy court, an order of such
bankruptcy court (in form reasonably acceptable to the Non-defaulting Party)
shall be final and non-appealable and shall approve such payment by the
Non-defaulting Party; and provided, further, that if under the foregoing
provisions it is determined that the Non-defaulting Party is to make a payment
to the Defaulting Party, there shall be deducted from the amount of such payment
all amounts which the Defaulting Party may be obligated to pay under Section 11.



(k) Transfer. Section 7 is hereby amended to read as follows:



 
(i)
"Subject to the last sentence of Section 6(b)(ii), neither this Agreement nor
any interest or obligation in or under this Agreement may be transferred
(whether by way of security or otherwise) by either party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld and any purported transfer without such consent will be void."




 
(ii)
The parties acknowledge that Party B has assigned all of its rights and
interests under this Agreement (including each Transaction entered into between
the parties, whether before or after the date of this Agreement) as security
under the Security Documents, to the extent provided therein.



30

--------------------------------------------------------------------------------



 
(l)
Waiver of Right to Trial by Jury. Each of the parties hereby irrevocably waives
any and all right to a trial by jury with respect to any legal proceeding
arising out of or relating to this Agreement or any Transaction.



(m)
Additional Representations. Section 3 of the Agreement is hereby amended by
adding at the end thereof the following subsections (g) through (k):




 
(g)
Swap Agreement. (1) This Agreement and any Transaction entered into hereunder
constitutes a “swap agreement” within the meaning of the Commodity Exchange
Act, as amended, (7 USC Sec. 1 et. seq.) and its underlying Regulations (17 CFR
Sec. 1 et. seq.); and (2) this Agreement and any Transaction entered into
hereunder constitutes a “swap agreement” within the meaning of the United States
Bankruptcy Code (11 USC Sec. 101(53B) (2000)).




 
(h)
Eligible Commercial Entity/Eligible Contract Participant. It constitutes an
"eligible commercial entity" or "eligible contract participant” as such terms
are defined in the Commodity Exchange Act (7 USC Sec. 1a (11) and (12)).




 
(i)
Relationship Between the Parties. In connection with the negotiation of, the
entering into, and the confirming of the execution of, this Agreement, any
Credit Support Document to which it is a party, and each Transaction: (i) it is
acting as principal (and not as agent or in any other capacity, fiduciary or
otherwise); (ii) the other party is not acting as a fiduciary or financial or
investment advisor for it; (iii) it is not relying upon any representations
(whether written or oral) of the other party other than the representations
expressly set forth in this Agreement and in such Credit Support Document; (iv)
the other party has not given to it (directly or indirectly through any other
person) any advice, counsel, assurance, guaranty, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (either legal, regulatory, tax,
financial, accounting, or otherwise) of this Agreement, such Credit Support
Document, or such Transaction; (v) it has consulted with its own legal,
regulatory, tax, business, investment, financial, and accounting advisors to the
extent it has deemed necessary, and it has made its own investment, hedging, and
trading decisions based upon its own judgment and upon any advice from such
advisors as it has deemed necessary, and not upon any view expressed by the
other party; (vi) all trading decisions have been the result of arm’s length
negotiations between the parties; and (vii) it is entering into this Agreement,
such Credit Support Document, and such Transaction with a full understanding of
all of the risks hereof and thereof ( economic and otherwise), and it is capable
of assuming and willing to assume ( economic and otherwise) those risks.




 
(j)
Line of Business. It has entered into this Agreement (including each Transaction
evidenced hereby) in conjunction with its line of business (including financial
intermediation services) or the financing of its business.

 
31

--------------------------------------------------------------------------------


 

 
(k)
Standardization, Creditworthiness, and Transferability. The material economic
terms of the Agreement, any Credit Support Document to which it is a party, and
each Transaction have been individually tailored and negotiated by it; it has
received and reviewed financial information concerning the other party and has
had a reasonable opportunity to ask questions of and receive answers and
information from the other party concerning such other party, this Agreement,
such Credit Support Document, and such Transaction; the creditworthiness of the
other party was a material consideration in its entering into or determining the
terms of this Agreement, such Credit Support Document, and such Transaction; and
the transferability of this Agreement, such Credit Support Document, and such
Transaction is restricted as provided herein and therein.



(n)
Agreement Not Construed Against Drafter. This Agreement (including this
Schedule, Credit Support Annex, Paragraph 13 to the Credit Support Annex, any
Confirmation, or any other amendment hereto) shall not be construed against the
drafter thereof, and the rule of contract construction requiring a contract to
be construed against the drafter thereof is expressly waived by both parties.



(o)
Accuracy of Specified Information. Section 3(d) of this Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period, the words “or, in the case of audited or unaudited financial
statements, a presentation of the financial condition of the relevant party in
accordance with generally accepted accounting principles, consistently applied.”



(p)
Reference Market-Makers. The definition of “Reference Market-makers” in Section
14 of this Agreement is hereby amended by: (i) deleting “(a)” from the second
line thereof, (ii) deleting in the fourth line thereof after the word “credit”
the words “and (b) to the extent practicable, from among such dealers having an
office in the same city” and (iii) replacing such words with the words “or to
enter into transactions similar in nature to Transactions.”



(q)
Confidentiality. The contents of this Agreement and all other documents relating
to this Agreement, and any information made available by one party or its Credit
Support Provider to the other party or its Credit Support Provider with respect
to this Agreement is confidential and shall not be disclosed to any third party
(nor shall any public announcement relating to this Agreement be made by either
party), except for such information (i) as may become generally available to the
public, (ii) as may be required or appropriate in response to any summons,
subpoena, or otherwise in connection with any litigation or to comply with any
applicable law, order, regulation, ruling, or accounting disclosure rule or
standard, provided that the parties agree that should the Securities Exchange
Commission (“SEC”) “require” Party B to file this Agreement in its SEC filings,
disclosure of this Agreement by Party B in such filings is permitted, (iii) as
may be obtained from a non-confidential source that disclosed such information
in a manner that did not violate its obligations to the non-disclosing party or
its Credit Support Provider in making such disclosure, or (iv) as may be
furnished to the disclosing party’s Affiliates, and to each of such person’s
auditors, attorneys, advisors or lenders which are required to keep the
information that is disclosed in confidence. With respect to information
provided with respect to a Transaction, this obligation shall survive for a
period of one (1) year following the expiration or termination of such
Transaction. With respect to information provided with respect to this
Agreement, this obligation shall survive for a period of one (1) year following
the expiration or termination of this Agreement.



32

--------------------------------------------------------------------------------



 
(r)
Party B covenants to Party A that it will ensure that its payment obligations
hereunder rank at all times pari passu in all respects with any and all of Party
B’s payments outstanding on any Loan Obligations and/or Swap Obligations as such
term is defined in the Intercreditor Agreement.



(s)
Party B acknowledges, agrees and covenants to Party A that this Agreement is a
“Permitted Swap Agreement”, as such term is defined in the Credit Agreement,
that Party A is an “Approved Counterparty” as such term is defined in the Credit
Agreement, and that Party B is authorized to enter into this Agreement pursuant
to Sections 7.1(m) and 7.2(s) of the Credit Agreement.









EXECUTED on the dates specified below but effective as of the date first written
above.


Party A:
BP Corporation North America Inc.
Party B:
Rancher Energy Corp.
 
 
By: /s/ Steve Provenzano
 
 
By: /s/ John
Works                                                                            
 
Name: Steve Provenzano
Name: John Works
Title: Vice-President-Financial Products Origination
Title: President and Chief Executive Officer
Date: 10/15/07
Date: October 16, 2007



33

--------------------------------------------------------------------------------


 